ORDER ACCEPTING RESIGNATION FROM THE BAR
Comes now the respondent, Todd R. Simonson, and tenders to this Court his affidavit of resignation from the bar of this state, pursuant to Ind. Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that the respondent’s affidavit of resignation complies with the requirements of Admis.Disc.R. 23(17) and, accordingly, we find that it should be approved.
IT IS, THEREFORE, ORDERED that the affidavit of resignation from the bar of this state tendered by the respondent, Todd R. Simonson, is hereby accepted. Accordingly, the Clerk of this Court is directed to strike his name from the Roll of Attorneys. To be readmitted, he must comply with the reinstatement provisions in Admis.Disc.R. 23(4).
The Clerk of this Court is directed to forward notice of this Order to the respondent, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Admis.Dise.R. 23(3)(d).
All Justices concur.